 

Exhibit 10.4

 

CONFIDENTIAL TREATMENT

 

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. REDACTED
PORTIONS ARE INDICATED WITH THE NOTATION “[***]”

 

[Cartesian Logo]

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT, made and entered into as of the 5th day of October,
2015 (the "Agreement"), by and between Cartesian, Inc., a Delaware corporation
("Company"), and Susan M. Simmons (the "Consultant").

 

RECITALS

 

WHEREAS, the Company and the Consultant seek to enter into an arrangement
pursuant to which the Consultant will make herself available to provide to the
Company advice, consultation and assistance on an as-needed basis with respect
to certain matters pertaining to the overall management and business of the
Company, as may be requested from time to time by the Company's Board of
Directors ("Board") or its Chief Executive Officer; and

 

WHEREAS, the Consultant is willing to make herself available for such services
pursuant to, and in accordance with, the terms of this Agreement; and

 

WHEREAS, the parties intend that each will have certain other rights and
responsibilities with respect to such arrangement for the duration thereof, all
as more fully set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Company and the Consultant agree as follows:

 

1.       Services Furnished.

 

(a)                Consulting Services.

 

                                                                    
i.                        During the Services Period (as defined in Section 2,
below), the Consultant may make herself available to provide, and shall provide
in a good and workmanlike manner in accordance with all applicable laws, rules,
regulations, and standard industry practices, such advisory services relating to
aspects of the business and operations of the Company as to which she gained
specialized knowledge and experience in the course of her employment with the
Company, as the Company may reasonably request, including, but not limited to,
participate in communications to employees and customers, assist in
transitioning the Consultant's relationships that are important to the Company,
continue involvement in various corporate items as requested by the Chief
Executive Officer and continue providing services in certain customer
engagements (collectively, the "Consulting Services").

 



 

October 5, 2015

Page 2 of 7

 

 

                                                                  
ii.                        The Consultant may engage in business activities and
may perform services, as an employee or independent contractor, other than for
the Company, so long as such business activities and/or the performance of such
services shall not conflict with the Consultant's ability to perform services
for the Company as contemplated by this Agreement, it being understood that the
Company shall not have the right to require, and shall not require, the delivery
of Consulting Services in any manner that does, or would reasonably be expected
to, interfere with the Consultant's ability to engage in other employment or
self-employment. The parties acknowledge that they anticipate that the time that
Consultant devotes to the Consulting Services shall not be greater than 20
percent of the time on a monthly basis that she formerly devoted to the Company
as an employee and officer of the Company.

 

                                                                 
iii.                        In the performance of any Consulting Services
required of her hereunder, the Consultant shall have exclusive control over the
manner of performance of such services, including, without limitation, the
selection of methods, procedures, strategies and equipment to be employed in the
performance of such services, and determination of the times, places and dates
at which such services will be performed, subject to the right of the Company,
through its CEO or Board, to establish limitations on the amount of reasonable
expenses incurred by the Consultant that the Company will be obligated to
reimburse, as set forth in Section 5(b).

 

(b)               Facilitator Services. During the Services Period, the
Consultant may find occasion to introduce the Company to opportunities to
provide consulting services to organizations involved in the industry (hereafter
the “Facilitator Services”). If and when opportunities that appear promising are
identified by Consultant, Consultant will so inform Company. If the Company
indicates that it is interested in pursuing such opportunity, Consultant will
use reasonable efforts to identify not only projects and needs, but also to
identify decision-makers and lines of authority within such organizations. Where
possible and practicable, Consultant will, if requested by Company, arrange a
face-to-face introduction between the appropriate executive of the Company and
the appropriate decision maker for a New Customer or a New Project (both as
defined below). Any resulting proposal, statement of work or pricing for the New
Customer or New Project will be developed jointly by Consultant and the
appropriate executive of the Company. In instances where Consultant has
Significant Influence (defined below) in the sale of New Business (defined
below) and is eligible to receive Commission (defined below), the parties will
mutually agree on the role of Consultant in the delivery of the New Business in
advance of the start of the work. Significant Influence means that Consultant
introduced the Company to the New Business, assisted in the sales effort and
significantly influenced the client’s decision to purchase services from the
Company. Nothing herein shall require Consultant to expend a minimum amount of
time in connection with the foregoing.

 

2.       Term. The term of this Agreement and the availability of the Consultant
to render Consulting and/or Facilitator Services hereunder shall commence as of
October 5, 2015, and shall continue through June 30, 2016 (the "Service
Period"). The Agreement may be extended beyond the Service Period by mutual
written agreement of both parties.

 

3.       Termination. This Agreement may be terminated prior to June 30, 2016 by
(i) the non-breaching party if the other party breaches any covenant, duty, or
obligation under this Agreement and fails to cure such breach within 30 days
after receiving written notice thereof from the non-breaching party; (ii) the
Consultant's death or Disability (as defined below); or (iii) mutual agreement
of the parties. For purposes of this Agreement, "Disability" shall mean that the
Consultant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.

 



 

October 5, 2015

Page 3 of 7

 

 

4.       Effect of Termination.

 

(a) Continuing Obligations. Upon the expiration or termination of this Agreement
(whether by lapse of time, default, or otherwise): (i) the parties' rights and
remedies that accrued prior to such expiration or termination shall not be
prejudiced or waived including any continuing obligations under the Employment
Agreement between Consultant and the Company dated October 20, 2006 or the
Separation Agreement between Consultant and the Company dated September 29,
2015; (ii) the Company shall, within 30 days of the date of termination, pay the
Consultant any undisputed accrued obligations for services rendered through the
date of termination and any accrued but unreimbursed expenses submitted in
accordance with this Agreement; and (iii) any Section under this Agreement
(including, but not limited to, Sections 4, 5(b), 7, 8 and 11) that, by their
nature and context, are intended to survive the termination or expiration of
this Agreement shall survive any such termination or expiration.

 

(b) Return of Company Property. Upon the expiration or termination of this
Agreement, the Consultant must promptly deliver to the Company any and all
tangible property of the Company, including without limitation, the laptop
provided by the Company and any software related thereto and the contents of any
files stored therein. The Consultant hereby affirms that she will return to the
Company all property belonging to the Company including, but not limited to
keys, notes, memoranda, writings, files, reports, correspondence, tapes, disks,
cards, and any other tangible product or document which was produced by,
received by, or otherwise submitted to the Consultant during her employment with
the Company, and the subsequent consulting period, and any copies thereof in the
Consultant's possession (or capable of being reduced to the Consultant's
possession), by the termination date of this Agreement. Any remaining payments
owed to the Consultant will be made under this Agreement only after all such
property has been returned.

 

5.       Office Space; Expenses.

                         

(a) Office Space. If and as may be required by the Consultant in order to
perform Consulting Services hereunder, the Company will provide the Consultant
with suitable office space at its offices at Two Financial Center, 60 South
Street, Suite 802, Boston, MA 02111, and with appropriate clerical and other
administrative support and assistance.

                         

(b) Expenses. The Company shall reimburse the Consultant for all reasonable
expenses authorized in advance by the Company and incurred in connection with
the Consulting Services. The Consultant shall submit a weekly invoice to the
Company for the pre-approved expenses during the previous calendar week,
accompanied by vouchers, receipts and other details evidencing such expenses.
The Company shall pay the Consultant any undisputed amounts stated in such
invoice (subject to reasonable adjustments consistent with the Company's travel
reimbursement policies) within 15 days after the receipt of the invoice.

 



 

October 5, 2015

Page 4 of 7

 

 

6.       Compensation.

 

(a)                Consulting Services. The Company shall pay the Consultant
[***]% of the billed day rate for her client billable work on the [***] project
and $[***] per day for providing other Consulting Services pursuant to this
Agreement. The Company will also reimburse Consultant for expenses pursuant to
Section 5(b) of this Agreement. The foregoing amount shall be paid in bi-weekly
payments provided the Consultant has submitted an invoice for such amount in
advance.

 

(b)               Facilitator Services. The Company shall pay the Consultant
commissions with respect to all New Business (as defined below) generated by the
Consultant (the “Commissions”) during the term of this Agreement or within
ninety (90) days following the end of the term. Commission will be paid on the
first twelve (12) months of revenue from the New Business. The Commissions will
be four (4%) percent of Fee Revenue for New Business with Gross Margin of 50-64%
and six (6%) percent of Fee Revenue for New Business with Gross Margin greater
than 65%. Notwithstanding the foregoing, Consultant will not be eligible to
receive Commission on fee revenue generated by services provided by Consultant.
The Company and Consultant shall use good faith to determine which engagements
were generated by the Consultant. The Consultant is responsible for providing
the Company’s finance department and the Senior Vice President, Human Resources
written notice of each New Customer or New Project which the Consultant is
responsible for introducing to the Company. Generally, an engagement for New
Business shall only be “generated” by the Consultant if such engagement is a
direct and demonstrable (but not necessarily the sole) result of the
Consultant’s efforts. Within forty-five (45) days following the end of each
calendar quarter the Company shall calculate and pay the amount of Commissions
due to the Consultant for the immediately preceding calendar quarter and provide
the Consultant with a copy of such calculation. Commissions with respect to a
New Customer or a New Project will only be earned on the related New Business
revenues generated during the period beginning on the date the qualifying
engagement begins and ending twelve (12) months later. For purposes of this
Agreement, the following terms shall have the following meanings:

 

i.“New Business” shall mean all professional service fees generated in a
calendar quarter from (i) a New Customer which was introduced to the Company by
the Consultant, or (ii) a New Project for existing customers of the Company
which were introduced by the Consultant.

 

ii.“New Customer” shall mean any company (i) for whom the Company has provided
no consulting services in the twelve (12) month period immediately preceding the
date of this Agreement, and (ii) for whom Company has provided no services from
the date of this Agreement through the date of the introduction.

  

PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. REDACTED
PORTIONS ARE INDICATED WITH THE NOTATION “[***]”.


 



 

October 5, 2015

Page 5 of 7

 

 

iii.“New Project” shall mean a consulting engagement with an existing Customer
(i) which is for a division, office or location which the Company is not then
performing work and has not performed work within the immediately preceding six
(6) month period, or (ii) with respect to a project of which the Company was
unaware at the time of the introduction.

 

iv.“Fee Revenue“ shall mean fees received from or payable by clients directly
related to providing services. Fee Revenues are based on revenues as determined
on a GAAP basis, not billed revenues. Fee Revenue does not include revenue
received as reimbursement of expenses (travel and entertainment) unless the
payment for expenses exceeds the actual expenses incurred. Fee Revenue may be
reduced if actual expenses exceed expense revenue reimbursed by the client.

 

v.“Gross Margin” shall mean Fee Revenue less the actual cost incurred to provide
the services on projects – including salaries, payroll taxes, benefits and
out-of-pocket expenses.

 

7.       Independent Contractor. In providing the Consulting Services under this
Agreement, the Consultant will be an independent contractor and this Agreement
shall not be construed to create any association, partnership, joint venture,
employee or agency relationship between the Consultant and the Company for any
purpose. The Consultant shall have no authority (and shall not hold himself out
as having authority) to bind the Company and the Consultant shall not make any
agreements or representations on the Company's behalf without the Company's
prior written consent. The Consultant agrees that the Company has no obligation
to withhold any income or payroll taxes on the Consultant's behalf and that the
Consultant will be solely responsible for compliance with all state, federal,
and local laws pertaining to the withholding and payment of taxes upon the
remuneration provided for in this Agreement. The Consultant shall be responsible
for, and shall indemnify the Company against, all such taxes or contributions,
including penalties and interest. The Consultant will not participate in any
vacation, group medical, life insurance, equity compensation or any other
employee benefit plan or welfare plan of the Company other than as may be
permitted by COBRA, 29 U.S.C. §1161 et seq. Any persons employed or contracted
by the Consultant in connection with the performance of the Consulting Services
shall be the Consultant's employees or contractors and the Consultant shall be
fully responsible for them and indemnify the Company against any claims made by
or on behalf of any such employee or contractors. For the purposes of this
previous sentence, Consultant and the Company acknowledge and agree that any
clerical or administrative support provided by the Company pursuant to Section
5(a) are employees of the Company.

 

8.       Work Product. The Consultant specifically hereby assigns to Company all
rights and waives all rights (including without limitation, all intellectual
property rights, moral rights, rights to be designated as the author of any work
and rights to enforce such rights) in any and all work product suggested or
generated by Consultant under this Agreement, including work product originated
or conceived during the term of this Agreement but completed or reduced to
writing thereafter (collectively "Work Product"), and all Work Product shall be
and remain the exclusive property of the Company. Additionally, and at no cost
to the Company, Consultant shall execute and deliver any and all documents and
take such other reasonable actions as the Company or the Company's client may
reasonably require to convey, transfer, and assign any and all rights in the
Work Product to the Company or the Company's client, including without
limitation any and all copyright and patent rights. The Consultant expressly
agrees that, upon the Company's request, the Consultant shall cause any
employees, agents, contractors, or subcontractors providing services related to
this Agreement, to provide an executed assignment of Work Product in a form and
content reasonably acceptable to the Company.

 



 

October 5, 2015

Page 6 of 7

 

 

9.       Modification and Waiver. This Agreement may be amended or modified only
in a writing signed by the Consultant and an authorized representative of the
Company. The failure of the Consultant or the Company at any time to require the
performance of any provision of this Agreement shall in no manner affect either
party's right at a later time to enforce the same provision.

 

10.   Entire Agreement; No Representations. This Agreement constitutes the
entire agreement between the Consultant and the Company concerning the terms and
conditions of the Consultant's consulting arrangement with the Company and the
Consulting Services and supersedes all agreements, understandings, negotiations
and discussions, whether oral or written, between the Consultant and the Company
related to the Consulting Services contemplated hereunder. Provided however, in
no event shall this Agreement supersede or modify the terms of any written
separation agreement executed by the parties. The Consultant agrees that the
Company has not made any statements or promises to him regarding the meaning or
implication of any provision of this Agreement other than as stated herein.

 

11.   Successors; Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of the Consultant and his heirs and representatives and the
Company and its respective successors and assigns.

 

12.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one agreement which is binding upon all the parties hereto,
notwithstanding that all parties are not signatories to the same counterpart.

 

13.   Severability. The parties agree that should any of the provisions of this
Agreement be declared or determined by any court to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby.

 

14.   Enforcement; Applicable Law; Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts. The parties agree that all disputes arising under or out of this
Agreement shall be brought in courts of competent jurisdiction within the
Commonwealth of Massachusetts and the parties hereby consent to jurisdiction in
courts located in the Commonwealth of Massachusetts with respect to all matters
arising out of or related to this Agreement.

 

15.   Notices. Any communication required or permitted to be given to a party
under this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five (5) calendar
days after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below or
at such other address as either party may by written notice specify to the other
party:

 



 

October 5, 2015

Page 7 of 7

 

 

If to the Consultant:

 

Susan M. Simmons

__________________

__________________

 

If to the Company:

 

Cartesian, Inc.

7300 College Blvd., Suite 302

Overland Park, KS 66210

Attention: Senior Vice President, Human Resources

 

16.   Survival. Any provisions of this Agreement which, by its express terms or
in practical effect, contemplates performance after the expiration of a Services
Period or termination of this Agreement shall survive the expiration of the
Services Period or termination of this Agreement.

 

17.   Assignment. The Consultant shall not assign any rights, or delegate or
subcontract any obligations, under this Agreement without the Company's prior
written consent. Any assignment in violation of the foregoing shall be deemed
null and void. The Company may freely assign its rights and obligations under
this Agreement at any time. Subject to the limits on assignment stated above,
this Agreement will inure to the benefit of, be binding on, and be enforceable
against each of the parties hereto and their respective successors and assigns.

 

18.   Each Party the Drafter. This Agreement and the provisions contained in it
shall not be construed or interpreted for, or against, any party to this
Agreement because that party drafted or caused that party's legal
representatives to draft any of its provisions.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed by their duly authorized representatives, as of the day
and year first above written.

 



  CARTESIAN, INC.       By:   /s/ Peter Woodward   Name: Peter Woodward   Title:
Chief Executive Officer       CONSULTANT       /s/ Susan M. Simmons   Susan M.
Simmons



 



 

 

 

